506 F.2d 1386
Mrs. Annie Laurie REWIS, as temporary administratrix of theEstate of Joann Rewis, Deceased, and Mrs. AnnieLaurie Rewis and Joseph Sidney Rewis,Individually, Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 73-2340.
United States Court of Appeals, Fifth Circuit.
Jan. 27, 1975.

ON PETITION FOR REHEARING
Before BROWN, Chief Judge, and TUTTLE and SIMPSON, Circuit Judges.
PER CURIAM:


1
It is ordered that the petition for rehearing filed in the above entitled and numbered cause be and the same is hereby


2
Denied.

SIMPSON, Circuit Judge (dissenting):

3
For the reasons outlined by my dissent to the panel opinion, I respectfully register my emphatic dissent to the majority's denial of the government's petition for rehearing.